DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 17/166,873, filed on February 03, 2021. In response to Examiner's Final Office Action of June 28, 2022, Applicant on September 19, 2022 amended claims 1, 2 and 9-11 and added new claim 22. Claims 1-17 and 19-22 are pending in this application and have been rejected below.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed on May 31, 2021.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on August 31, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are amended in light of Applicant’s amendments and  arguments. 




Response to Arguments
Applicant's Arguments/Remarks filed September 19, 2022 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed September 19, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that Claim 1, as amended, is directed to adjusting the capabilities of a terminal (e.g., "activat[ing] or deactivat[ing] a predetermined function provided by the terminal for performance of the job") based on first to third signals transmitted via a network. Since Claim 1 is directed to activating to deactivating functionality of a terminal, Applicant respectfully submits that Claim 1 cannot be reasonably characterized as a method of "organizing human activity.".

In response, Examiner respectfully disagrees. First, Examiner finds Applicants arguments are moot in view of the most recent amendments to the claim, which have required further analysis/consideration. Examiner notes the § 101 analysis under Step 2A – Prong One is the evaluation of whether the claim recites a judicial exception (i.e. abstract idea). Thus, if an abstract idea is recited in the claims, identify the abstract idea as a whole (i.e. determining the operational status of equipment for a job) and identify each limitation in the claim that includes said abstract idea. Examiner finds Applicant is arguing limitations that recite additional elements that are not considered abstract. Thus, Examiner finds the analysis of the abstract idea under Step 2A-Prong One is proper and maintains the independent claims recite an abstract idea. 
	Additionally, in regards to the “activating/deactivating of a predetermined function” limitation, Examiner finds the claim recites transmitting approval information configured to activate or deactivate a predetermined function based on determining the equipment is damage. The transmitting of approval information to a worker terminal based on the analysis of a received answer for a query is considered an insignificant extra-solution activity involving delivering data. Examiner finds the approval information is merely instructions transmitted to the worker. The specification provides no further details regarding this elements of this limitation, specifically, the nature of the predetermined functions that are activated or deactivated based on the data analysis (see par. 0063). Thus, Examiner finds this limitation is not considered an improvement under Step 2A-Prong Two or Step 2B. 

Regarding the 35 U.S.C. 101 rejection, Applicant states the Examiner identifies the alleged abstract idea as "methods based on managing personal behavior." Id., page 11. The Examiner has not identified any alleged business process in the claims. Because the claims are not directed to a "business process," Applicant respectfully submits that the claims cannot enable an improvement to an existing business process. 
As argued in the previous response, Claim 1 recites a particular method that enables an improvement of the efficiency of the management of job-related information as "the types of information received from workers that may be managed by the management system become very complex and diversified." Specification,   [0005]. This application to increase the efficiency of management of job-related information can reduce "the load of the management job through the management system." Id.,   [0005]. 
Because the Examiner has not established that Claim 1 is directed to any "business process," Applicant respectfully submits that the Examiner has failed to establish that the above improvements are to a business process rather than the technical field of data processing efficiency. Applicant respectfully submits that the efficient processing of complex and diversified data is a technical field, rather than a "business process." 
For at least these reasons, Applicant submits that Claim 1 is patent-eligible, and therefore requests that the rejections under 35 U.S.C. § 101 be withdrawn. For similar reasons, Claims 2- 17 and 19-21 are directed to patent-eligible subject matter.

In response, Examiner respectfully disagrees. Examiner finds Applicants remarks are directed towards a business process and not a technology, technological field or computer related technology. Applicant’s invention aims to solve a business problem involving job and asset (i.e. equipment) management rather than a technological one. Applicant is respectfully reminded regardless of the complexity and/or granularity (e.g. improvement of the efficiency of the management of job-related information as "the types of information received from workers that may be managed by the management system become very complex and diversified), data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself is a judicial exception (i.e. abstract idea). Examiner maintains the additional elements recited in the claims are used as tools to perform the instructions of the abstract idea without disclosing limitations that integrate the abstract idea into a practical application.

Regarding new claim 22, Applicant  submits that Claim 1 integrates the alleged abstract idea into a practical application by improving the efficient processing of complex and diversified data using image processing. For example, Claim 22 recites, inter alia, 
performing image processing on the received image to extract 
information related to the state of the equipment, 
wherein determining that the equipment is damaged is further based on the information extracted from the image processing of 
the received image. 
These recitations represent a "practical application" since Claim 22 recites a particular technique for performing image processing to extract information related to the state of equipment and determining that the equipment is damaged based on the extracted information. Applicant respectfully submits that this image processing is a technical solution to the problem to automatically extracting relevant information from  image data, and thus, is a practical application of image processing techniques. Because Claim 22 relates to a practical application of image processing to extract information that can be used to determine that the equipment is damaged, Applicant respectfully submits that Claim 22 is directed to patent eligible subject matter.

In response, Examiner respectfully disagrees. The specification discloses image/video/audio processing and analysis at a high-level or generality (see par. 0072) with no reference to extracting information to determine equipment damage. The specification however does make mention of storing and providing answer guide images to determine workers are answering queries correctly (see par. 0099) and requesting an image if the workers’ answer corresponds to equipment being damage (see par. 0100). Examiner finds there is an inefficient amount of details in the specification to support the limitations of claim 22 and therefore can not be considered an improvement to the abstract idea. For at least these reasons, Examiner maintains the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicant’s arguments, see pg. 10-12, filed September 19, 2022, with respect to the rejection(s) of claims 1-17 and 19-21 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims recites “wherein the second signal includes a request for image information and the answer includes an image, the method further comprising: performing image processing on the received image to extract information related to the state of the equipment, wherein determining that the equipment is damaged is further based on the information extracted from the image processing of the received image”.  The specification mentions image processing in (see at least Paragraph [0072]), which states “the apparatus may perform an operation of matching the answer information received in operation with the answer information determined in advance in operation to determine whether a worker performs a job in a predetermined manner. According to an example embodiment, the operation of matching the received answer information with the predetermined answer information may include performing various conventional matching operations, such as keyword analysis, natural language processing, image/video/audio processing and analysis, and location information analysis, which are included in the answer information”.  The specification fails to disclose any algorithms or acts to perform when extracting information from an image to determine equipment damage. The  claim lacks written description support because “a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated” (MPEP 2163.03V) in order to show what the Applicant was in possession of at the time of the invention. For purpose of examination, Examiner considers “the information extraction from the image processing of the received image” to be a trained program utilized to assess image data to determine equipment damage. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 20-22 are directed towards a method, claims 10-17 are directed towards an apparatus and claim 19 is directed towards a non-transitory computer readable recording medium, which are among the statutory categories of invention.
Claims 1-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the operational status of equipment for a job.
Claim 1 recites limitations directed to an abstract idea based on mental processes. Specifically, receiving a third signal comprising an answer corresponding to the query; determining, based on the received answer, that the equipment is damaged; wherein the third signal further comprises an additional answer based on the answer corresponding to at least one of a plurality of predetermined answers associated with the query, and wherein a type of information associated with the additional answer is based on which of the plurality of predetermined answers corresponds to the answer constitute evaluation, judgement and opinion concepts that can be performed by a human using pen and paper. The electronic apparatus and terminal recited in claim 1 do not take the claims out of the mental processes grouping. Claims 10 and 19 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving, from a terminal via a network, a first signal indicative of a request to start a job, the first signal comprising information regarding a state of the equipment for the job scanned by the terminal; transmitting, to the terminal via the network, a second signal configured to cause information relating to a query regarding the job to be displayed on a user interface (UI) of the terminal; and transmitting, to the terminal via the network, in response to that the equipment is damaged, approval information configured to activate or deactivate a predetermined function provided by the terminal for performance of the job, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites an electronic apparatus, terminal and network at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The apparatus comprising a transceiver in claim 10 and the non-transitory computer-readable recording medium on a computer executing the method in claim 19 also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 10 and 19 does not integrate the abstract idea into practical application for similar reasons as claim 1. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the electronic apparatus comprising a transceiver and processor, network, terminal and the non-transitory computer-readable recording medium amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0106]-[0107]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 6-9, 11-13, 15-17 and 22 recites transmitting and receiving limitations which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 13 recites the processor configured to determine whether the received answer matches a predetermined answer of the plurality of predetermined answers, claim 14 recites the processor configured to modify at least one of the query or the predetermined answer, claims 16 and 17 recite the processor being configured to determine query information, and claim 22 recites image processing to extract information to determine equipment damage, all of which are considered merely reciting instructions to apply the abstract idea using a generic computer component; MPEP 2106.05(f). Additionally, claims 2-5, 20 and 21 recite steps that further narrow the abstract idea.  Therefore claims 2-9, 11-17, and 20-22 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley et al., U.S. Publication No. 2014/0195295 [hereinafter Whitley], and further in view of Wellman, U.S. Publication No. 2008/0154712  [hereinafter Wellman]. 

Referring to Claim 1, Whitley teaches: 
A method of operable by an electronic apparatus for facilitating communication regarding a job and an equipment for the job (Whitley, [0021]-[0022]), “each worker (16) may be provided with an electronic device… the electronic device may also be equipped with one or more software application(s) capable of capturing a location identification as well as a user ID of the worker associated therewith. Such application(s) may be further capable of displaying data necessary to complete any number of tasks”, the method comprising:
receiving, from a terminal via a network, a first signal indicative of a request to start a job (Whitley, [0052]), “a worker may access stored workflows relating to servicing a particular piece of equipment via an electronic request through his or her mobile device. For example, the worker arrives at the task location, identifies the piece of equipment to be serviced and then accesses stored workflow information relating thereto via an electronic request through his or her mobile device…”; 
transmitting, to the terminal via the network, a second signal configured to cause information relating to a query regarding the job to be displayed on a user interface (UI) of the terminal (Whitley, [0052]), “The user request may be received by the system and the workflow database may be searched in order to locate/identify workflow data applicable to the worker's inquiry”; (Whitley, [0053]), “Once identified by the system, applicable workflow data may be provided to the worker via transmission to his or her mobile device”; and 
receiving, from the terminal via the network, a third signal comprising an answer corresponding to the query (Whitley, [0050]), “Tracking information may also be gleaned from information entered into the worker's mobile device in connection with one or more tasks”; (Whitley, [0054]), “the system may provide a graphic user interface through which the worker may identify non-viable tasks and indicate why the task is not viable and/or how it may be corrected”, 
wherein the third signal further comprises an additional answer based on the answer corresponding to at least one of a plurality of predetermined answers associated with the query, and wherein a type of information associated with the additional answer is based on which of the plurality of predetermined answers corresponds to the answer (Whitley, [0051]-[0053]), “The workflow database may be made available to workers in connection with future tasks, thus improving worker efficiency… a worker may access stored workflows relating to servicing a particular piece of equipment via an electronic request through his or her mobile device. For example, the worker arrives at the task location, identifies the piece of equipment to be serviced and then accesses stored workflow information relating thereto via an electronic request through his or her mobile device…Stored workflow information may include step by step instructions, questions, prompts, photos, video, audio and/or other suitable material in order to assist the worker in accomplishing a given task… instructions may be dynamically updated such that if a worker skips a step as detected by the system, or if the situation at an incident/task location changes, the instructions for the worker may be updated”; (Whitley, [0060]-[0061]). 
Whitley teaches an electronic device equipped with software applications capable of capturing a location identification and displaying data necessary to complete tasks (see par. 0022), but Whitley does not explicitly teach: 
the first signal comprising information regarding a state of the equipment for the job scanned by the terminal; 
determining, based on the received answer, that the equipment is damaged; and 
transmitting, to the terminal via the network, in response to that the equipment is damaged, approval information configured to activate or deactivate a predetermined function provided by the terminal for performance of the job. 

However Wellman teaches: 
the first signal comprising information regarding a state of the equipment for the job scanned by the terminal (Wellman, [0058]), “The controllers/modules and other electronics 80, 82 may also include scanning technologies such as bar code scanners, RFID and other tag reading technologies”; (Wellman, [0056]), “The display may be a conventionally implemented device that provides vehicle operating status, maintenance messages, etc. Communication of the information linking device 38 with the display and display controller 70”; (Wellman, [0065]; [0114]); 
determining, based on the received answer, that the equipment is damaged (Wellman, [0095]), “where the mobile asset comprises a forklift or other materials handling vehicle, the checklist may be presented to the asset operator in the form of questions, statements, status entries or other suitable formats that relate to pre-operation and operation of the forklift…the operator may be asked to visually inspect a forklift for signs of structural damage, leaks, operation of components such as the horn, brakes, steering, hydraulic controls, etc.”; (Wellman, [0100]), “if a checklist item response indicates that a problem may exist”; and 
transmitting, to the terminal via the network, in response to that the equipment is damaged, approval information configured to activate or deactivate a predetermined function provided by the terminal for performance of the job (Wellman, [0100]), “if a checklist item response indicates that a problem may exist, an action is implemented at 166. The precise action may depend upon the nature of the checklist item that indicates a problem…the mobile asset 12 may be disabled or otherwise reduced in functionality until the detected problem is corrected if warranted by the nature of the checklist responses”; (Wellman, [0106]; [0216]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the updated workflow information based on real world conditions in Whitley to include the damage limitations as taught by Wellman. The motivation for doing this would have been to improve the method of tracking and determining the effectiveness of worker activities in connection with one or more tasks in Whitley (see par. 0004) to efficiently include the results of indicating that a materials handling vehicle is suitable for operation (see Wellman, par. 0005).

Referring to Claim 2, the combination of Whitley in view of Wellman teaches the method of claim 1. Whitley further teaches: 
wherein the approval information further indicates that a worker is to not start the job based on determining that the worker is not allowed to perform the job in the predetermined manner (Whitley, [0025]), “task data and worker data may be analyzed and compared in order to identify eligible workers for each task… Once eligible workers have been identified, they may be assigned to one or more tasks… Once a worker has been assigned to a task, he or she may be notified of the assignment”; (Whitley, [0043]), “the system may color code a particular worker's designation on the map with a green/yellow/red color coding scheme to illustrate worker eligibility for a particular task. In this example, green may indicate an eligible worker, while a yellow or red color may indicate that the worker is not eligible or not available for whatever reason”; (Whitley, [0030]).

Referring to Claim 6, the combination of Whitley in view of Wellman teaches the method of claim 1. Whitley further teaches: 
wherein the second signal comprises a request for image information (Whitley, [0053]), “Stored workflow information may include step by step instructions, questions, prompts, photos, video, audio and/or other suitable material in order to assist the worker in accomplishing a given task. Once identified by the system, applicable workflow data may be provided to the worker via transmission to his or her mobile device”; (Whitley, [0057]), “… workflow information may be identified through image recognition technologies. For example, the system may receive one or more images pertaining to a piece of equipment (such as a picture of the equipment taken by the worker at the task location) and use image recognition techniques in order to match one or more stored workflows to the equipment and or task in question”.



Referring to Claim 7, the combination of Whitley in view of Wellman teaches the method of claim 1. Whitley further teaches: 
wherein the transmitting of the second signal comprises determining query information to be transmitted from among predetermined query information based on the received job starting information (Whitley, [0053]), “Stored workflow information may include step by step instructions, questions, prompts, photos, video, audio and/or other suitable material in order to assist the worker in accomplishing a given task. Once identified by the system, applicable workflow data may be provided to the worker via transmission to his or her mobile device”; (Whitley, [0051]-[0052]), “The workflow database may be made available to workers in connection with future tasks, thus improving worker efficiency… The user request may be received by the system and the workflow database may be searched in order to locate/identify workflow data applicable to the worker's inquiry”. 

Referring to Claim 8, the combination of Whitley in view of Wellman teaches the method of claim 1. Whitley further teaches:  
wherein the transmitting of the second signal comprises determining additional query information to be additionally transmitted based on the received answer corresponding to the query (Whitley, [0053]-[0054]), “… instructions may be dynamically updated such that if a worker skips a step as detected by the system, or if the situation at an incident/task location changes, the instructions for the worker may be updated…the system may dynamically amend and/or update task information, worker information, workflow information, etc., in response to real-world conditions. For example, if a worker encounters a task that is not viable for whatever reason… the system may provide updated/corrected task information to the worker via his or her mobile device”.

Referring to Claim 9, the combination of Whitley in view of Wellman teaches the method of claim 1. Whitley further teaches: 
wherein the receiving of the first signal indicative of the request to start the job further comprises receiving at least one of an identifier of a worker, an identifier of the job, or an identifier of a workplace where the job is performed (Whitley, [0057]), “applicable workflow information may be identified through a keyword search entered into the worker's mobile device. Search parameters such as the task location, equipment name/type…may be utilized to identify workflow data applicable to the worker's current task”; (Whitley, [0021]-[0022]), “… each worker (16) may be provided with an electronic device (18) capable of determining and transmitting its geographical location (and thus the worker's geographical location) to the computer system (12) via one or more computer networks (20)…The electronic device may also be equipped with one or more software application(s) capable of capturing a location identification as well as a user ID of the worker associated therewith. Such application(s) may be further capable of displaying data necessary to complete any number of tasks”; (Whitley, [0033]; [0052]).

Referring to Claim 10, Whitely teaches: 
An apparatus for facilitating communication regarding a job (Whitley, [0021]-[0022]), the apparatus comprising:
a transceiver (Whitley, [0076]),
a processor (Whitley, [0069]; [0072]),
Claim 10 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 16, the combination of Whitley in view of Wellman teaches the apparatus of claim 10. Whitley further teaches: 
wherein:
the processor is further configured to determine query information from predetermined query information based on received job starting information, and the transceiver is further configured transmit the at least one of query information (Whitley, [0053]), “Stored workflow information may include step by step instructions, questions, prompts, photos, video, audio and/or other suitable material in order to assist the worker in accomplishing a given task. Once identified by the system, applicable workflow data may be provided to the worker via transmission to his or her mobile device”; (Whitley, [0051]-[0052]).


Referring to Claim 17, the combination of Whitley in view of Wellman teaches the apparatus of claim 10. Whitley further teaches:
wherein:
the processor is further configured to determine additional query information based on the received answer corresponding to the query, and the transceiver is further configured to transmit the additional query information (Whitley, [0053]-[0054]), “… instructions may be dynamically updated such that if a worker skips a step as detected by the system, or if the situation at an incident/task location changes, the instructions for the worker may be updated…the system may dynamically amend and/or update task information, worker information, workflow information, etc., in response to real-world conditions. For example, if a worker encounters a task that is not viable for whatever reason… the system may provide updated/corrected task information to the worker via his or her mobile device”.

Referring to Claim 19, Whitley teaches: 
A non-transitory computer readable recording medium on which a computer program to execute the method of claim 1 is stored (Whitley, [0068]-[0069]), “program code (i.e., instructions) embodied in tangible media…”.






Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley et al., U.S. Publication No. 2014/0195295 [hereinafter Whitley], in view of Wellman, U.S. Publication No. 2008/0154712  [hereinafter Wellman], and further in view of Glavina et al., U.S. Publication No. 2018/0005162 [hereinafter Glavina]. 

Referring to Claim 3, Whitley in view of Wellman teaches the method of claim 2. Whitley teaches a graphic user interface that provides color coding worker's designation on the map with a green/yellow/red color coding scheme to illustrate worker eligibility for a particular task. In this example, the red color may indicate that the worker is not eligible (see par. 0043), but Whitley does not explicitly teach:  
wherein the approval information further indicates that the worker is not allowed to perform the job if it is determined that the worker is not performing the job in the predetermined manner.

However Glavina teaches: 
wherein the approval information further indicates that the worker is not allowed to perform the job if it is determined that the worker is not performing the job in the predetermined manner (Glavina, [0031]), “automatically convey the competency level of the operator to the sample testing instruments. In additional embodiments, the sample testing instruments may be configured to lock the user from operating the sample testing instruments in the instance that the operator has been determine to be non-compliant with the plurality of attributes…”; (Glavina, [0063]; [0093]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the eligibility interface in Whitley to include the non-compliant results and restrictions as taught by Glavina. The motivation for doing this would have been to improve the method of tracking and determining the effectiveness of worker activities in connection with one or more tasks in Whitley (see par. 0004) to efficiently include the results of ensures employees perform critical tasks accurately by locking non-compliant employees out from performing such critical tasks (see Glavina par. 0032).

Referring to Claim 4, the combination of Whitley in view of Wellman teaches the method of claim 2. Whitley teaches task data and worker data may be analyzed and compared in order to identify eligible workers for each task (see par. 0025), but Whitley does not explicitly teach:
wherein the determining that the worker is not allowed to perform the job in the predetermined manner comprises determining whether the received answer matches a predetermined answer of the plurality of predetermined answers, and
wherein the approval information further indicates that the worker is not allowed to perform the job based on the received answer matching the predetermined answer.

However Glavina teaches: 
wherein the determining that the worker is not allowed to perform the job in the predetermined manner comprises determining whether the received answer matches a predetermined answer of the plurality of predetermined answers (Glavina, [0031]), “the central data management system may be further configured to determine the competency level of the operator for sample testing instruments using the plurality of attributes and compliance thresholds”; (Glavina, [0063]), “each of the attributes may have a non-compliance or compliance threshold, and a combination of at least a certain number of (e.g., two) exceeded or non-exceeded thresholds may be determinative of a lock out of the operator from the instrument. In alternative embodiments, each of the attributes may have a non-compliance or compliance threshold, and a statistical combination of one or more exceeded or non-exceeded thresholds may be determinative of lock out of the operator from the instrument”; (Glavina, [0029]; [0072]); and 
wherein the approval information further indicates that the worker is not allowed to perform the job based on the received answer matching the predetermined answer (Glavina, [0031]), “automatically convey the competency level of the operator to the sample testing instruments. In additional embodiments, the sample testing instruments may be configured to lock the user from operating the sample testing instruments in the instance that the operator has been determine to be non-compliant with the plurality of attributes…”; (Glavina, [0063]), “a combination of at least a certain number of (e.g., two) exceeded or non-exceeded thresholds may be determinative of a lock out of the operator from the instrument. In alternative embodiments, each of the attributes may have a non-compliance or compliance threshold, and a statistical combination of one or more exceeded or non-exceeded thresholds may be determinative of lock out of the operator from the instrument”; (Glavina, [0093]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the eligibility analysis in Whitley to include the non-compliant results and restrictions as taught by Glavina. The motivation for doing this would have been to improve the method of tracking and determining the effectiveness of worker activities in connection with one or more tasks in Whitley (see par. 0004)  to efficiently include the results of ensures employees perform critical tasks accurately by locking non-compliant employees out from performing such critical tasks (see Glavina par. 0032).

Referring to Claim 5, the combination of Whitley in view of Wellman in view of Glavina teaches the method of claim 4. Whitley further teaches: 
further comprising:
modifying at least one of the query or the predetermined answer (Whitley, [0062]), “Effectiveness information may be used to update stored workflow information utilizing a feedback loop arrangement, so that the better (longer lasting in this example) fixes are suggested to the worker before less effective fixes”; (Whitley, [0054]). 

Claim 12 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley et al., U.S. Publication No. 2014/0195295 [hereinafter Whitley], in view of Wellman, U.S. Publication No. 2008/0154712  [hereinafter Wellman], and further in view of Dabbiere, U.S. Publication No. 2013/0311684 [hereinafter Dabbiere]. 

Referring to Claim 20, the combination of Whitley in view of Wellman teaches the method of claim 1. Whitley teaches workflow information for a task that can be dynamically updated based on real-world conditions (see par. 0053-0054), but Whitley does not explicitly teach: 
further comprising receiving, from the terminal, a fifth signal indicative of a state of alternative equipment for the job.

However Dabbiere teaches: 
further comprising receiving, from the terminal, a fifth signal indicative of a state of alternative equipment for the job (Dabbiere, [0073]), “the apparatus 300 embodied by or otherwise associated with the user device 150 may include means… for determining at least one suitable peripheral device, e.g., at least one peripheral device configured to provide the at least one service”; (Dabbiere, [0076]-[0077]), “The information regarding the at least one peripheral device may, for example, comprise a proximity to the at least one peripheral device, operational status information regarding the at least one peripheral device (as will be discussed further below), at least one capability of the at least one peripheral device (such as, continuing with the printer example, whether the printer prints in black and white and/or color), authorization information (e.g., which, if any, of the one or more peripheral devices the user is authorized, or is likely to be authorized, to access), and/or usage information, such as whether the at least one peripheral device is currently being accessed, e.g., used, or a number of queued requests to access the peripheral device…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the updated workflow information based on real world conditions in Whitley to include the alternative equipment limitations as taught by Dabbiere. The motivation for doing this would have been to improve the method of tracking and determining the effectiveness of worker activities in connection with one or more tasks in Whitley (see par. 0004) to efficiently include the results of facilitating peripheral device management (see Dabbiere, par. 0001).


Referring to Claim 21, the combination of Whitley in view of Wellman in view of Dabbiere teaches the method of claim 20. Whitley teaches workflow information for a task that can be dynamically updated based on real-world conditions (see par. 0053-0054), but Whitley does not explicitly teach: 
wherein the fifth signal comprises information regarding the alternative equipment.

However Dabbiere teaches: 
wherein the fifth signal comprises information regarding the alternative equipment (Dabbiere, [0073]; [0076]-[0077]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the updated workflow information based on real world conditions in Whitley to include the alternative equipment limitations as taught by Dabbiere. The motivation for doing this would have been to improve the method of tracking and determining the effectiveness of worker activities in connection with one or more tasks in Whitley (see par. 0004) to efficiently include the results of facilitating peripheral device management (see Dabbiere, par. 0001).







Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Whitley et al., U.S. Publication No. 2014/0195295 [hereinafter Whitley], in view of Wellman, U.S. Publication No. 2008/0154712  [hereinafter Wellman], and further in view of Guo, U.S. Publication No. 2020/0334467 [hereinafter Guo]. 

Referring to Claim 22, the combination of Whitley in view of Eddey in view of Wellman teaches the method of claim 1. Whitley teaches an electronic device equipped with software applications capable of capturing a location identification and displaying data necessary to complete tasks (see par. 0022), but Whitley does not explicitly teach: 
wherein the second signal includes a request for image information and the answer includes an image, the method further comprising:
performing image processing on the received image to extract information related to the state of the equipment, wherein determining that the equipment is damaged is further based on the information extracted from the image processing of the received image.

However Guo teaches: 
wherein the second signal includes a request for image information and the answer includes an image (Guo, [0042]), “ in response to that the first video image meets the determined requirement for capturing an identification, a second video image is collected, which includes damage to the target vehicle. The second video image can be a video image that includes a target vehicle damage condition that is captured by a camera device, where the target vehicle damage condition can include a damaged position, a degree of damage, etc.”; (Guo, [0046]), the method further comprising:
performing image processing on the received image to extract information related to the state of the equipment, wherein determining that the equipment is damaged is further based on the information extracted from the image processing of the received image (Guo, [0046]), “… the terminal device can obtain the second video image including the damaged position and the degree of damage of the target vehicle… the program may also automatically identify a position of damage to the vehicle. For example, the program may be trained, in deep learning, to identify an abnormity or a damaged portion on a body of a vehicle from an image of the vehicle. For example, surface roughness, color discontinuity, shades, and other image characteristics related to a damage may be used by the program to identify a position of a damage to the vehicle…”; (Guo, [0072]; [0074]; [0101]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the updated workflow information based on real world conditions in Whitley to include the damage limitations as taught by Guo. The motivation for doing this would have been to improve the method of tracking and determining the effectiveness of worker activities in connection with one or more tasks in Whitley (see par. 0004) to efficiently include the results of processing vehicle damage assessment (see Guo, par. 0036).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (CN 107818372 A) – The invention claims a shield duct piece quality inspection system comprises a data collecting device, a data management device and a data analyzing device, the data collecting device for collecting user input of segment information. and transmitting the segment information to said data management device, said data management device for storing the segment information, the data analyzing terminal device comprises a defect record management module, a defect position distribution management module and a quality report management module; the defect recording management module is used for generating the recording the defect list, the defect position distribution management module for performing statistic analysis to chip defect information to generate defect position distribution statistical table; the quality report management module for performing statistic analysis to chip defect information to generate a quality report. it can realize segment defect information rapidly and accurately count so as to improve accuracy and efficiency of repairing segment through the shield tube sheet quality inspection system. Machine Translation

Lee et al. (US 20160093216 A1) – Command-response actions may be limited in accordance with the operable TCU mode. For example, in rental mode, users may be prohibited from activating commands, or certain administrator commands may be prohibited, such as locking of doors or activating the alarm. The fleet management system may also prohibit certain command-response actions by location. For example, a facility manager in one location may be precluded from initiating certain actions or obtaining data from a TCU in a vehicle located at a distant location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624